Citation Nr: 0627521	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

2. Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision in which the 
Board granted service connection for peripheral neuropathy of 
both the right and left lower extremities as well as denying 
service connection for peripheral neuropathy of the upper 
extremities.  The veteran only submitted a notice of 
disagreement with regards to the initial ratings of the lower 
extremities.

The veteran submitted a written statement in November 2005, 
after the final supplemental statement of the case, in which 
he stated that his legs were completely numb below the knee, 
that the neuropathy of the upper extremities had become 
worse, and that he claimed entitlement to a temporary total 
disability rating for a hospital stay as a result of his 
service-connected diabetes.

The November 2005 written statement also appears to make 
claims for reopening the claim for service connection for 
neuropathy of the upper extremities and a temporary total 
disability rating for the period of the veteran's hospital 
stay.  These two claims are referred back to the RO for 
initial adjudication.


REMAND

Upon filing his claim for service connection in October 2002, 
the RO sent the veteran a letter notifying him of all but the 
last of the required elements of VA's duty to notify.  VA is 
required to notify the veteran of: 1) the information and 
evidence that is needed to substantiate and complete his 
claim; 2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) request or tell the claimant to 
provide any evidence in his possession that pertains to his 
claim.  38 C.F.R. § 3.159 (2005).  The veteran has not been 
provided a notice letter specifically addressing the fourth 
element, this should be done.

The veteran underwent a VA examination in November 2002.  In 
the veteran's VA Form 9 submitted in January 2004 as well as 
a written statement submitted after certification to the 
Board in November 2005, the veteran indicated that his 
disability had worsened.  Given the amount of time since the 
last VA examination and the claims by the veteran that his 
condition has become worse, the veteran is entitled to 
another VA examination prior to adjudication.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Canter in Washington, DC for the following 
action:

1. Send the veteran a notice letter 
discussing what information and evidence 
not of record is necessary to substantiate 
and complete his claim, what information 
and evidence VA will seek to provide, what 
information he is expected to provide, and 
invite him to submit all pertinent 
evidence in his possession pertaining to 
his claim.

2. Schedule the veteran for a special VA 
neurology examination in order to 
ascertain the nature and severity of the 
peripheral neuropathy involving both lower 
extremities.  The claims folder must be 
reviewed in conjunction with the 
examination and such review should be 
noted in the examination report.  The 
examiner should conduct all necessary 
special studies or tests.

3. Thereafter, re-adjudicate the claims on 
appeal.  If either (or both) remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent legal authority including 
38 C.F.R. § 3.159.  Allow an appropriate 
time period for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

